Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
The Amendment, filed 07/29/2022, amended claims 1 and 15, and added claim 17.
Claims 1-5, 7-13 and 15-17 are pending.
Priority
The instant application is a 371 of PCT/JP2018/014722, filed 04/06/2018, which claims priority of JP2017-077853, filed 04/10/2017.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) dated 07/29/2022, complies with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits, except where noted.
Election/Restrictions
	Applicant elected polyoxyethylene (2) lauryl ether sulfate as (A) and polyoxyethylene (21) lauryl ether as (B), in the response filed on 10/12/2021.
Claims 4 and 8-10 are withdrawn from consideration as being directed toward non-elected subject matter. 
	Claims 1-3, 5, 7, 11-13 and 15-17 are examined on the merits herein.

REJECTIONS WITHDRAWN
IDS
	Applicant’s filing of a translation of WO 2007/145054 is acknowledged.  This reference has been considered as notated on the IDS filed 07/29/2022.
	Applicant states, regarding JP5-194186, that the Applicant submitted an English abstract of it on 04/26/2022, but “the Examiner completely ignored our request to consider JP5-194186.”  
	The Examiner apologizes for this oversight; JP5-194186 has now been considered as noted on the IDS filed 07/29/2022.

Abstract Objection
	Applicant’s amendment to the abstract that amends it to one paragraph and deletes “excellent” is sufficient to overcome this objection.

Claim Objection
	Applicant’s amendment to claim 5 that spells “paste” correctly, is sufficient to overcome this objection.

35 USC 103 Rejection over US 5,352,389 to Gazzani in view of US 4,941,991 to McLaughlin and US 5,352,389 to Gazzani in view of US 4,941,991 to McLaughlin and CN 104688558
	Applicant’s amendment to claim 1 that limits the pH range to 9.6 to 12.5 is sufficient to overcome this rejection since McLaughlin ‘991 teaches a pH range of 6-9.5.

Double Patenting Rejection
	Applicant’s argument that the present invention comprises 2-amino-2-hydroxymethyl-1,3-propanediol while Abe ‘561 comprises 2-amino-2-methyl-1,3-propanediol as (X), is sufficient to overcome this rejection. 

NEW REJECTIONS

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3,5, 7, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0196893 to Busby (published 2013, IDS dated 07/29/2022), as evidenced by ECA Academy (published 02/03/2017, PTO-892).
	Busby ‘893 teaches a cleaning solution comprising 0.1-8% surfactant, 01.-1% solvent, 0.1-5% tris(hydroxymethyl) amino methane, which is 2-amino-2-hydroxymethyl-1,3-propanediol, and at least 80% water (pg. 10, claims 1 and 8).  The surfactant is a nonionic surfactant (pg. 10, claim 3). 
	Busby ‘893 further teaches that additional surfactants can be selected from one or more nonionic, anionic, cationic, ampholytic, amphoteric and zwitterionic surfactants (paragraph 30).  Specifically taught as anionic surfactants are anionic sulfonate surfactants (paragraph 34).  
	pH adjusting agents are taught as additional ingredients (paragraph 65).  The pH of the compositions can range from 7 to 11 (paragraph 68).  
	The solutions are prepared under ambient conditions (paragraph 69).  As evidenced by ECA Academy, ambient temperature is between 15 to 25 C.
	The cleaning solutions are prepared as a concentrate formulation or a ready-to-use formulation (paragraph 69).  The concentrates are diluted with water and/or solvent prior to use,  (paragraph 70).  Thus, Busby ‘893 teaches liquid forms.
	
	While Busby ‘893 teaches compositions comprising 2-amino-2-hydroxymentyl-1,3-proanediol and a nonionic surfactant having a pH from 7 to 11, it differs from that of the instantly claimed invention, in that it does not exemplify a pH of 9.6 to 11 or an anionic surfactant having a sulfonic acid group or a sulfate group.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Busby ‘893 as having a pH of 9.6 to 11, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motived to exemplify the compositions of Busby ‘893 as having a pH of 9.6 to 11, with a reasonable expectation of success, because Busby ‘893 teaches its compositions as having a pH ranging from 7 to 11 and  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)

	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the compositions of Busby ‘893 as further comprising anionic sulfonate surfactants, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the compositions of Busby ‘893 as further comprising anionic sulfonate surfactants, with a reasonable expectation of success, because Busby ‘893 teaches that the composition can further comprise anionic surfactants and specifically teaches anionic sulfonate surfactants as anionic surfactants.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to exemplify the mass ratio of 2-amino-2-hydroxymentyl-1,3-proanediol to anionic sulfonate surfactant as 0.0125 to 50, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the mass ratio of 2-amino-2-hydroxymentyl-1,3-proanediol to anionic sulfonate surfactant as 0.0125 to 50, with a reasonable expectation of success, because Busby ‘893 teaches compositions comprising 0.1-5% 2-amino-2-hydroxymentyl-1,3-proanediol and 0.1-8% surfactant, which results in a ratio range of 2-amino-2-hydroxymentyl-1,3-proanediol to surfactant of 0.0125 to 50.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." MPEP 2144.05(II)
The recitation of the intended use of the claimed composition, “skin cleansing composition,” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In the instant case, since the composition of Busby ‘893, which is directed toward a cleansing composition, is capable of performing “skin cleansing,” as recited by the instant claims, it meets the claims’ limitations. 
The limitation of claim 7 appears to be met since the HLB range of the nonionic surfactant is from zero to infinity--“wherein the (B) nonionic surfactant comprises (B1) a nonionic surfactant having an HLB of 11 or more, (B2) a nonionic surfactant having an HLB of less than 11, or a combination thereof.”


	Claims 1-3, 5, 7 and 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019) in view of US 2020/0148980 to Cheng (effective filing date of 12/27/2016, PTO-892), as evidenced by ScienceNotes (published 2020, PTO-892) and Traci Martyn (retrieved 2022, PTO-892).
Gazzani ‘389 teaches compositions containing 0.5-5% of at least one water soluble
organic base chosen from aliphatic alkylamines or their hydroxy derivatives, and at least one amphoteric, anionic or nonionic surfactant, for the cleaning of the skin (abstract, Cols. 11-14 claims 1-6, 14-17).  The composition has a pH in the range 7-9 (abstract, Col. 4, lines 24-33). 
2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention, is taught as a hydroxy derivative of an aliphatic alkylamine (Col. 4, lines 1-16, claims 3 and 6 ‘389).  
Anionic surfactants, (A) of the instant invention, and nonionic surfactants, (B) of the instant invention, can be added to the composition in amounts up to 4% w/v (Col. 5, lines 1-11, claim 1 ‘389).  
Example 1 is an emulsion comprising the water soluble base 2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention (Col. 6).
Example 5 is a demonstration of the synergistic effect in detergent activity obtained by mixing the water soluble bases of Example 1 with surfactants in the pH range 7-9 and in the presence of sebum (Col. 7, lines 64-68).  Lauryl ether sodium sulfate 3-OE, (A2) of the instant invention, is added to each of the bases of example 1 (Col. 8, lines 5-11).   
The water soluble base, (X), comprises 0.5% of the composition and lauryl ether sodium sulfate 3-OE, (A2), comprises 1.5% of the composition, for a ratio of (X)/(A2) of 0.33.
Liquid, cream, and foam forms are taught (Col. 14, claims 15, 17, Col. 10, Example 17).
While Gazzani ‘389 teaches a pH range of 7-9, it differs from the instantly claimed invention, in that it does not teach a pH range of 9.6 to 12.5.
	Cheng ‘980 teaches compositions comprising a cleanser chosen from soap and a first surfactant, and at least one taurate surfactant (abstract).  
	The composition can be in the form of a body wash, bar soap, shower gel, shampoo, conditioner, hand soap, facial wash, cream, hand and body lotion, and more (paragraph 16).  
	The compositions can further comprise a carrier comprising a personal care ingredient, such as a fragrance, preservative, solvent, skin cell renewal agent, anti-acne drug, decomposition product of an oil or fat, exfoliant, surfactant, soap, and mixtures thereof (paragraph 20).  
	Foam boosters and other ingredients may be incorporated into the bar soaps (paragraphs 29-33).  
	The pH of the bar soap composition can range from about 8.5 to about 12 (paragraphs 38, 57).  
	The compositions can be used to alleviate skin irritation, skin inflammation and/or to improve the cellular repair function of the skin (paragraph 41).  
 	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the 7-9 pH range of the compositions of Gazzani ‘389 to the 8.5-12 pH range of the compositions of Cheng ‘980, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to modify the pH range of the compositions of Gazzani ‘389 to 8.5-12, with a reasonable expectation of success, because Cheng ‘980 teaches that skin cleaners in a pH range of 8.5-12 can be used to alleviate skin irritation, skin inflammation and/or to improve the cellular repair function of the skin.  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  See MPEP 2144.05.  
While the temperature at which pH is measured is not explicitly taught, as evidenced by ScienceNotes, ambient temperature and room temperature includes 25 C (pages 1-3), and as evidenced by Traci Martyn, skincare products are best when they are left at room temperature (pages 2-3).  
The limitation of claim 7 appears to be met since the HLB range of the nonionic surfactant is from zero to infinity--“wherein the (B) nonionic surfactant comprises (B1) a nonionic surfactant having an HLB of 11 or more, (B2) a nonionic surfactant having an HLB of less than 11, or a combination thereof.”

Please note: While claims 1-3, 5, 7 and 11-13 and 15-17 have been rejected above, the below rejection is applied to specifically address the species election of polyoxyethylene (21) lauryl ether as (B), the nonionic surfactant.

Claims 1-3, 5, 7 and 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019) in view of US 2020/0148980 to Cheng (effective filing date of 12/27/2016, PTO-892), and CN 104688558 (published 2015, PTO-892 of 02/07/2022).
Gazzani ‘389 and Cheng ‘980 are applied and combined as discussed in the above 35 U.S.C. 103 rejection.
While Gazzani ‘389 and Cheng ‘980 teach compositions comprising 2-amino-2hydroxymethyl-1,3-propanediol, and nonionic surfactants with a pH ranging from 8.5-12, they differ from that of the instantly claimed invention in that they do not teach polyoxyethylene (21) lauryl ether as (B), the nonionic surfactant.
CN ‘558 teaches a self-foaming cosmetic composition comprising a cosmetic base and a foaming agent.  The base consists of the following 5 components:

    PNG
    media_image1.png
    392
    204
    media_image1.png
    Greyscale
, and has a pH of 6-8.
                A fatty acid soap such the alkyl ether sulfate of polyoxyethylene lauryl sulfate, (A2) of the instant invention, is taught as an anionic surfactant (pg. 8).  
Polyoxyethylene lauryl ether, (B1) of the instant invention, is taught as a nonionic surfactant (pgs. 2-3).  
                2-amino-2-hydroxymethyl-1,3-proanediol, (X) of the instant invention, is taught as a neutralizing agent (pg. 3).          
             Exemplified is a self-foaming cosmetic composition comprising 95% of a base and 5% of a foaming agent wherein the base comprises 0.1% anionic surfactant, (A), 0.1% non-ionic surfactant, (B), and 0.1% alkaline neutralizer, (X), and wherein polyoxyethylene lauryl sulfate can be the anionic surfactant, (A2), polyoxyethylene lauryl ether can be the nonionic surfactant, (B1), and 2-amino-2-metyl-1,3-propanediol can be the neutralizing agent, (X) (Example 8, pgs. 7-9).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the nonionic surfactants of  Gazzani ‘389 and Cheng ‘930 with the polyoxyethylene lauryl ether of CN ‘558, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the nonionic surfactants of Gazzani ‘389 and Cheng ‘930 with polyoxyethylene lauryl ether, with a reasonable expectation of success, because CN ‘558 teaches polyoxyethylene lauryl ether as a nonionic surfactant for use in skin cleansers, such as facial cleansers.  It is prima facie obvious to substitute one known element, a nonionic surfactant, for another, polyoxyethylene lauryl ether nonionic surfactant, to obtain the predictable result of a nonionic surfactant for use in a skin cleansing composition.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 7 and 11-13 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,224,561 to Abe (PTO-892 of 02/07/2022) in view of US 5,352,389 to Gazzani (IDS, 10/9/2019). 
Abe ‘561 claims a skin cleaning composition comprising 0.05-35% 2-amino-2-methyl-1,3-propanediol (X) having a pH of 9.5-12.5 at 25°C (claim 1 ‘561).  A composition further comprising an anionic surfactant having a sulfonic acid group (A2) is claimed (claims 2, 3 ‘561).  A ratio of (X)/(A2) of 0.1-100 is claimed (claim 5 ‘561).  A composition further comprising a nonionic surfactant (B) having an HLB of 11 or more and/or a nonionic surfactant having an HLB of less than 11, is claimed (claims 6, 7 ‘561).  
Abe ‘561 differs from that of the instantly claimed invention in that it does not claim 2-amino-2-hydroxymethyl-1,3-propanediol as (X).
Gazzani ‘389 is applied as discussed in the above 35 USC 103 rejections.  Gazzani ‘389 further teaches 2-amino-2-hydroxymethyl-1,3-propanediol and 2-amino-2-methyl-1,3-propanediol as interchangeable alkylamines (Col. 4, lines 1-16, Col.11-Col. 13, claims 3 and 6).
It would have been prima facie obvious to one of ordinary skill in the art to substitute the 2-amino-2-methyl-1,3-propanediol of Abe ‘561 with the 2-amino-2-hydroxymethyl-1,3-propanediol of Gazzani ‘389, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to substitute 2-amino-2-methyl-1,3-propanediol with the 2-amino-2-hydroxymethyl-1,3-propanediol, with a reasonable expectation of success, because Gazzani ‘389 teaches these compounds as interchangeable alkylamines for use in skin cleaning compositions.  Substituting equivalents known for the same purpose is prima facie obvious, see MPEP 2144.06. 
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622